DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
Response to Amendment
The amendment filed 05/11/2022 has been entered.  Claims 1, 9, 14 and 22 have been amended; no claims have been canceled (claims 3, 13, 16 and 26 were canceled in a previous amendment); and no new claims have been added.  Claims 1-2, 4-12, 14-15 and 17-25 remain pending in the application.  The objections to claims 1-2, 4-12, 14-15 and 17-25 are withdrawn based on Applicant’s amendments to claims 1, 9, 14 and 22. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-2, 4-12, 14-15 and 17-25 over the art of record have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant' s amendments to independent claims 1, 9, 14 and 22.  Additionally, Examiner’s response to Applicant’s arguments against the references individually, included in the  Advisory Action mailed on 05/23/2022, is incorporated herein.
	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2022 has been placed in the record and considered by the examiner.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US PG Pub 2020/0170008 A1, hereinafter “Sun”), in view of Wang et al. (US PG Pub 2019/0313401 A1, hereinafter “Wang”), as supported by provisional application number 62/654302 filed on 04/06/2018, and further in view of Xiong et al. (US PG Pub 2021/0211241 A1, hereinafter “Xiong”), as supported by provisional application 62/739,081 filed on 09/28/2018.
	Regarding claim 1, Sun teaches a method for determining a channel access scheme, comprising: receiving, by a terminal device, first downlink control channel sent by a base station (FIG. 9, step 910 illustrating communication of UL control resource configuration from BS to UE; ¶ [0063] discloses that the BS may transmit UL and/or DL scheduling grants to the UE via a PDCCH {i.e. downlink control channel}), wherein the first downlink control channel comprises first indication information, wherein the first indication information is used for the terminal device to determine a 5target channel access scheme (¶ [0120] In some embodiments, the BS may indicate a LBT category type in a UL grant to a UE) corresponding to a target uplink resource (¶¶ [0105], [0108], [0109] discloses that the BS transmits DCI that includes an UL grant with an a UL control resource indicator (reads on target uplink resource) and wherein the target uplink resource is used for transmitting a target uplink channel (¶ [0110] discloses that UE transmits an UL control signal (e.g., including an HARQ ACK/NACK) to the BS using the identified resource {the UL control signal is necessarily transmitted on an uplink channel); wherein the target uplink channel comprises a first uplink control channel (¶ [0063] discloses that the UE transmits an UL communication signal (i.e. such as the UL control signal disclosed in ¶ [0110]) to the BS via a PUCCH (i.e. first uplink control channel) according to an UL scheduling grant (i.e. such as the UL grant in ¶ [0108]), and the first downlink control channel comprises information for determining a target uplink resource of the first uplink control channel (¶¶ [0102], [0105], [0109]; see also FIGs. 5 and 6 illustrating that the UL Resource indicator corresponds to an UL Control Resource which is a control resource in a particular subband (i.e. a particular uplink control channel).
	Sun does not teach determining, by the terminal device, the target channel access scheme corresponding to the target uplink resource according to at least one of at least two pieces of first indication information, when a plurality of first downlink control channels comprise indication information of target uplink resources of a plurality of first uplink control channels with a same time unit, wherein each of the plurality of first downlink control channels comprises indication information of a target uplink resource, and at least two first downlink control channels of the plurality of first downlink control channels comprise the first indication information; wherein the first indication information is further used for determining a first starting position of the transmission of the target uplink channel; when the first starting position and a second starting position of the target uplink resource are different, if the first starting position is later than the second starting position, a placeholder signal is transmitted between the first starting position and the second starting position, wherein the placeholder signal is an extension part of cyclic prefix of a first symbol transmitted on the target uplink resource.
	In analogous art, Paragraph 0095 and FIG. 8 of Wang teaches that the base station transmits multiple PDCCHs to the UE and the PDCCHs include information corresponding to PUCCH resources to be used by the UE for uplink communications to the base station (i.e. each of a plurality of first downlink control channels comprises indication information of a target uplink resource of a first uplink control channel).  Multiple PDCCHs may be transmitted from BS to UE on multiple slots . . . Accordingly, there may be multiple ACK bits transmitted on the same UL slot (i.e. target uplink resources of the uplink control channels have a same time unit). Only one of the multiple PDCCHs may be used to map to PUCCH resources. The other PDCCHs are ignored. The PDCCH received at the UE (e.g., transmitted by the BS) in the most recent/last slot in time is used to map to PUCCH resources.  	Therefore, it would have been obvious to one of ordinary skill in the art, to modify Sun for the UE to determine the target channel access scheme corresponding to the indication of a PUCCH resource included in the PDCCH received at the UE in the most recent/last slot in time (i.e. one of the at least two pieces of first indication information) as taught by Wang.  One would have been motivated to do so in order for the UE to utilize the most current resource allocation provided by the network in determining the channel access scheme, thereby ensuring that the UE transmits on the resource expected by the base station which, in turn, increases system throughput.
	The combination of Sun and Wang do not teach wherein the first indication information is further used for determining a first starting position of the transmission of the target uplink channel; when the first starting position and a second starting position of the target uplink resource are different, if the first starting position is later than the second starting position, a placeholder signal is transmitted between the first starting position and the second starting position, wherein the placeholder signal is an extension part of cyclic prefix of a first symbol transmitted on the target uplink resource.
	In analogous art, ¶¶ [0034] - [0036] of Xiong teaches that first indication information (PDSCH-to-HARQ-timing-indicator and/or dl-DataToUL-ACK interpreted in units of half-slots or a specified number of one or more symbols) is used for determining a first starting position of the transmission of the target uplink channel (¶ [0035] UE interprets the starting symbol for the indicated PUCCH resource) when the first starting position and a second starting position of the target uplink resource are different, if the first starting position is later than the second starting position, a placeholder signal is transmitted between the first starting position and the second starting position, wherein the placeholder signal is an extension part of cyclic prefix of a first symbol transmitted on the target uplink resource (¶ [0035] . . . for the half-slot offset indication, a ‘0’ may indicate that the timing offset is in terms of an integer number of slots from PDSCH-end, while a ‘1’ indicates that the timing offset is in terms of an integer number of slots from the PDSCH-end plus another half-slot (7 symbols for normal cyclic prefix (NCP) length and 6 symbols for extended cyclic prefix (ECP) length where the cyclic prefix (CP) configuration corresponds to that for the PUCCH in the corresponding UL bandwidth part (BWP)). Further, when an additional half-slot offset is indicated, then the UE interprets the starting symbol for the indicated PUCCH resource with respect to symbol index 7 (for NCP) or symbol index 6 (for ECP) of the corresponding slot. Accordingly, the parameter startingSymbolIndex of the PUCCH resource is translated as startingSymbolIndex′=(startingSymbolIndex−7) (and as startingSymbolIndex′=(startingSymbolIndex−6) for ECP case {interpreted as wherein when starting positions for transmission of the target uplink channel are different, such as a second starting position corresponding to an integer number of slots from the PDSCH end and a later first starting position, the indication information includes a “1” for indicating that an extension part of the cycle prefix of a first symbol is transmitted between the first starting position and the second starting position (i.e. PDSCH-end plus another half-slot 6 symbols for extended cyclic prefix length}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Sun and Wang such that the first indication information included in the PDCCH contains information for determining a starting position for transmitting the target uplink channel as taught by Xiong.  One would have been motivated to do so in order to accommodate multiplexing a plurality of PUCCH resources carrying HARQ-ACK feedback in a slot, thereby maximizing efficient use of system resources while minimizing latency. (Xiong ¶ [0016] – [0017])
	
	Regarding claim 2, Sun does not teach wherein the first downlink control channel further comprises information for scheduling transmission of a first downlink data channel, and the first uplink control channel is used for transmitting HARQ-ACK information corresponding to the first downlink data channel.
	In analogous art, Xiong teaches wherein the first downlink control channel further comprises information for scheduling transmission of a first downlink data channel (¶ [0021] In the following description, dynamic HARQ-ACK feedback corresponds to the case where the HARQ-ACK is in response to a physical downlink shared channel (PDSCH) {reads on first downlink data channel} reception scheduled by a corresponding physical downlink control channel (PDCCH) {reads on first downlink control channel}; ¶ [0043] PDCCH monitoring occasions in which the corresponding scheduling DC's [sic] are detected {interpreted as PDCCH transmit DCIs which reads on information for scheduling}), and the first uplink control channel is used for transmitting HARQ-ACK information corresponding to the first downlink data channel (¶ [0042] PUCCH resource carrying combined UCI may be determined in accordance with PUCCH resource indicator (PRI) which is included in the first or last DCI scheduling the PDSCHs where the corresponding HARQ-ACK feedbacks are scheduled in the same slot).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Sun, Wang and Xiong to implement the further teachings of Xiong.   One would have been motivated to do so in order to accommodate multiplexing a plurality of PUCCH resources carrying HARQ-ACK feedback in a slot, thereby maximizing efficient use of system resources while minimizing latency. (Xiong ¶ [0016] – [0017])

	Regarding claim 4, Sun does not explicitly teach wherein determining, by the terminal device, the target channel access scheme corresponding to the target uplink resource according to the at least one of the at least two pieces of first indication information comprises: determining, by the terminal device, the target channel access scheme corresponding to the target uplink resource according to last first indication information of the at least two pieces of first indication information.
	In analogous art, Paragraph 0095 and FIG. 8 of Wang teaches that the base station transmits multiple PDCCHs to the UE and the PDCCHs include information corresponding to PUCCH resources to be used by the UE for uplink communications to the base station.  Multiple PDCCHs may be transmitted from BS to UE on multiple slots . . . Accordingly, there may be multiple ACK bits transmitted on the same UL slot. Only one of the multiple PDCCHs may be used to map to PUCCH resources. The other PDCCHs are ignored. The PDCCH received at the UE (e.g., transmitted by the BS) in the most recent/last slot in time (i.e. last first indication information of the at least two pieces of first indication information) is used to map to PUCCH resources.  	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Sun, Wang and Xiong for the UE to determine the target channel access scheme corresponding to the indication of a PUCCH resource included in the PDCCH received at the UE in the most recent/last slot in time (i.e. last first indication information of the at least two pieces of first indication information) as further taught by Wang.  One would have been motivated to do so in order for the UE to utilize the most current resource allocation provided by the network in determining the channel access scheme, thereby ensuring that the UE transmits on the resource expected by the base station which, in turn, increases system throughput.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 1, including an apparatus (FIG. 3 user equipment 300) for determining a channel access scheme, comprising: a processor (FIG. 3 processor 302) and a transceiver (FIG. 3 transceiver 310), all taught by Sun.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 2.


Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	
Claims  5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Wang, in view of Xiong, and further in view of Salem et al. (US PG Pub 2019/0253200 A1, hereinafter “Salem”).
	Regarding claim 5, the combination of Sun, Wang and Xiong does not explicitly teach wherein when the target uplink channel is a Physical Uplink Control Channel (PUCCH) and the target uplink resource is a PUCCH resource, a Physical Downlink Control Channel (PDCCH) for determining the PUCCH resource comprises the first downlink control information.
In analogous art, Salem teaches wherein when the target uplink channel is a Physical Uplink Control Channel (PUCCH) (FIG. 7 PUCCH) and the target uplink resource is a PUCCH resource (FIG. 7 PUCCH including A/N 364), a Physical Downlink Control Channel (PDCCH) (FIG. 7 PDCCH) for determining the PUCCH resource comprises the first downlink control information (FIG. 7 DCI 360 with dotted line pointing to A/N 364 (i.e. DCI 360 includes indication information of the resources in the PUCCH for transmitting A/N 364), ¶ [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun, Wang and Xiong to implement the teachings of Salem.  One would have been motivated to do so in order to improve reliability of uplink wireless communication in unlicensed spectrum, so that mobile operators can offload transmission of downlink data and corresponding HARQ feedback to unlicensed spectrum, thereby enabling mobile operators to increase throughput to meet continuously increasing traffic load. (Salem ¶¶ [0006], [0007])

	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Claims 6-8 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Wang, in view of Xiong and further in view of Koorapaty et al. (US PG Pub 2019/0159253 A1, hereinafter “Koorapaty”).
	Regarding claim 6, the combination of Sun, Wang and Xiong does not explicitly teach determining, by the terminal device, the target channel access scheme corresponding to the target uplink resource based on a first rule; re-determining, by the terminal device, the target channel access scheme corresponding to the target uplink resource according to the first indication information when the terminal device receives the first indication information sent by the base station before executing the target channel access scheme.
	In analogous art, Koorapaty teaches determining, by the terminal device, the target channel access scheme corresponding to the target uplink resource based on a first rule (¶¶ [0128] – [0129] disclose that UE obtains an indication of a type of LBT procedure to perform before transmitting uplink data over one or more subframes indicated in a received uplink grant.   Thus the target channel access scheme corresponds to the target uplink resource; ¶ [0131] discloses that obtaining the LBT type may comprise obtaining a predetermined default LBT type. For example, wireless device 110 may be preconfigured to use a category 4 LBT procedure unless otherwise signaled by network node 120 (reads on determining the target channel access scheme based on a first rule); re-determining, by the terminal device, the target channel access scheme corresponding to the target uplink resource according to the first indication information when the terminal device receives the first indication information sent by the base station before executing the target channel access scheme (¶¶ [0128], [0129] and [0131] when read in context teach that when the network node signals the UE to use a particular LBT procedure such as category 4 LBT, a CCA or no LBT procedure (i.e. target channel access scheme) along with an uplink grant (i.e. first indication information) including a burst of 3 subframes each comprising three symbols (i.e. target uplink resource), the UE stops using the preconfigured LBT type and re-determines the target channel access scheme according to that signaled by the network node.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun, Wang and Xiong to implement the teachings of Koorapaty.  One would have been motivated to do so in order for the network node to implement signaling parameters to solve problems encountered for uplink transmission in unlicensed spectrum and increase efficiency of LTE in unlicensed spectrum, thereby increasing overall system throughput.  (Koorapaty ¶ [0005])

	Regarding claim 7, Sun does not explicitly teach wherein the target channel access scheme comprises Category 4 Listen Before Talk (Cat-4 LBT), and a channel access priority is 1.
	In analogous art, Koorapaty teaches wherein the target channel access scheme comprises Category 4 Listen Before Talk (Cat-4 LBT), and a channel access priority is 1 (¶ [0115]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun, Wang, Xiong and Koorapaty to implement the further teaching of Koorapaty.  One would have been motivated to do so in order for the network node to implement signaling parameters to solve problems encountered for uplink transmission in unlicensed spectrum and increase efficiency of LTE in unlicensed spectrum, thereby increasing overall system throughput.  (Koorapaty ¶ [0005])

Regarding claim 8, Sun teaches wherein the first indication information comprises the target channel access scheme (¶ [0120] In some embodiments, the BS may indicate a LBT category type {i.e. target channel access scheme} in a UL grant to a UE {i.e. the UL scheduling grant transmitted in the PDCCH reads on the first indication information}).
Sun does not teach that the first indication information comprises a starting position of the target uplink resource.
In analogous art, Koorapaty teaches wherein the first indication information comprises a starting position of the target uplink resource (¶¶ [0046], [0099] starting symbol indicated by uplink grant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun, Wang and Xiong to implement the teachings of Koorapaty.  One would have been motivated to do so in order for the network node to implement signaling parameters to solve problems encountered for uplink transmission in unlicensed spectrum and increase efficiency of LTE in unlicensed spectrum, thereby increasing overall system throughput.  (Koorapaty ¶ [0005])
	
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Claims 9-10 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Xiong.
	Regarding claim 9, Sun teaches a method for determining a channel access scheme, comprising: sending, by a base station, first downlink control channel to a terminal device (FIG. 9, step 910 illustrating communication of UL control resource configuration from BS to UE; ¶ [0063] discloses that the BS may transmit UL and/or DL scheduling grants to the UE via a PDCCH {i.e. downlink control channel})), wherein the first downlink control channel comprises first indication information, wherein the first indication information is used for the terminal device to determine a 5target channel access scheme (¶ [0120] In some embodiments, the BS may indicate a LBT category type in a UL grant to a UE) corresponding to a target uplink resource (¶¶ [0105], [0108], [0109] discloses that the BS transmits DCI that includes an UL grant with an a UL control resource indicator (reads on target uplink resource) and the target uplink resource is used for transmitting a target uplink channel (¶ [0110] discloses that UE transmits an UL control signal (e.g., including an HARQ ACK/NACK) to the BS using the identified resource {the UL control signal is necessarily transmitted on an uplink channel); wherein the first indication information comprises the target channel access scheme (¶ [0120] In some embodiments, the BS may indicate a LBT category type {i.e. target channel access scheme} in a UL grant to a UE {i.e. the UL scheduling grant transmitted in the PDCCH reads on the first indication information}); wherein the target uplink channel comprises a first uplink control channel (¶ [0063] discloses that the UE transmits an UL communication signal (i.e. such as the UL control signal disclosed in ¶ [0110]) to the BS via a PUCCH (i.e. first uplink control channel) according to an UL scheduling grant (i.e. such as the UL grant in ¶ [0108]), and the first downlink control channel comprises information for determining a target uplink resource of the first uplink control channel (¶¶ [0102], [0105], [0109]; see also FIGs. 5 and 6 illustrating that the UL Resource indicator corresponds to an UL Control Resource which is a control resource in a particular subband (i.e. a particular uplink control channel).
	Sun does not explicitly teach wherein the first indication information comprises a starting position of the target uplink resource; and wherein the first indication information is further used for determining a first starting position of the transmission of the target uplink channel; when the first starting position and a second starting position of the target uplink resource are different, if the first starting position is later than the second starting position, a placeholder signal is transmitted between the first starting position and the second starting position, wherein the placeholder signal is an extension part of cyclic prefix of a first symbol transmitted on the target uplink resource.
	In analogous art, ¶¶ [0034] - [0036] of Xiong teaches wherein the first indication information comprises a starting position of the target uplink resource (¶ [0034] . . . startingSymbolIndex parameter is interpreted with respect to the half-slot boundary as against the slot boundary with the value of the starting PUCCH symbol translated as startingSymbolIndex′=(startingSymbolIndex−7) (and as startingSymbolIndex′=(startingSymbolIndex−6) for ECP case)); and wherein first indication information (¶ [0034] PDSCH-to-HARQ-timing-indicator and/or dl-DataToUL-ACK interpreted in units of half-slots or a specified number of one or more symbols) is used for determining a first starting position of the transmission of the target uplink channel (¶ [0035] UE interprets the starting symbol for the indicated PUCCH resource) when the first starting position and a second starting position of the target uplink resource are different, if the first starting position is later than the second starting position, a placeholder signal is transmitted between the first starting position and the second starting position, wherein the placeholder signal is an extension part of cyclic prefix of a first symbol transmitted on the target uplink resource (¶ [0035] . . . for the half-slot offset indication, a ‘0’ may indicate that the timing offset is in terms of an integer number of slots from PDSCH-end, while a ‘1’ indicates that the timing offset is in terms of an integer number of slots from the PDSCH-end plus another half-slot (7 symbols for normal cyclic prefix (NCP) length and 6 symbols for extended cyclic prefix (ECP) length where the cyclic prefix (CP) configuration corresponds to that for the PUCCH in the corresponding UL bandwidth part (BWP)). Further, when an additional half-slot offset is indicated, then the UE interprets the starting symbol for the indicated PUCCH resource with respect to symbol index 7 (for NCP) or symbol index 6 (for ECP) of the corresponding slot. Accordingly, the parameter startingSymbolIndex of the PUCCH resource is translated as startingSymbolIndex′=(startingSymbolIndex−7) (and as startingSymbolIndex′=(startingSymbolIndex−6) for ECP case {interpreted as wherein when starting positions for transmission of the target uplink channel are different, such as a second starting position corresponding to an integer number of slots from the PDSCH end and a later first starting position, the indication information includes a “1” for indicating that an extension part of the cycle prefix of a first symbol is transmitted between the first starting position and the second starting position (i.e. PDSCH-end plus another half-slot 6 symbols for extended cyclic prefix length}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sun such that the first indication information included in the PDCCH contains information for determining a starting position for transmitting the target uplink channel as taught by Xiong.  One would have been motivated to do so in order to accommodate multiplexing a plurality of PUCCH resources carrying HARQ-ACK feedback in a slot, thereby maximizing efficient use of system resources while minimizing latency. (Xiong ¶ [0016] – [0017])

	Regarding claim 10, Sun does not teach wherein the first downlink control channel further comprises information for scheduling transmission of a first downlink data channel, and the first uplink control channel is used for transmitting HARQ-ACK information corresponding to the first downlink data channel.
	In analogous art, Xiong teaches wherein the first downlink control channel further comprises information for scheduling transmission of a first downlink data channel (¶ [0021] In the following description, dynamic HARQ-ACK feedback corresponds to the case where the HARQ-ACK is in response to a physical downlink shared channel (PDSCH) {reads on first downlink data channel} reception scheduled by a corresponding physical downlink control channel (PDCCH) {reads on first downlink control channel}; ¶ [0043] PDCCH monitoring occasions in which the corresponding scheduling DC's [sic] are detected {interpreted as PDCCH transmit DCIs which reads on information for scheduling}), and the first uplink control channel is used for transmitting HARQ-ACK information corresponding to the first downlink data channel (¶ [0042] PUCCH resource carrying combined UCI may be determined in accordance with PUCCH resource indicator (PRI) which is included in the first or last DCI scheduling the PDSCHs where the corresponding HARQ-ACK feedbacks are scheduled in the same slot).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Sun and Xiong to implement the further teachings of Xiong.   One would have been motivated to do so in order to accommodate multiplexing a plurality of PUCCH resources carrying HARQ-ACK feedback in a slot, thereby maximizing efficient use of system resources while minimizing latency. (Xiong ¶ [0016] – [0017])

	Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 9, including an apparatus (FIG. 4 base station 400) for determining a channel access scheme, comprising: a processor (FIG. 4 processor 402) and a transceiver (FIG. 4 transceiver 410), all taught by Sun.

	Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 10.


Claims 11 and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Xiong, and further in view of Salem et al. (US PG Pub 2019/0253200 A1, hereinafter “Salem”).
	Regarding claim 11, the combination of Sun and Xiong does not explicitly teach wherein when the target uplink channel is a Physical Uplink Control Channel (PUCCH) and the target uplink resource is a PUCCH resource, a Physical Downlink Control Channel (PDCCH) for determining the PUCCH resource comprises the first indication information.
	In analogous art, Salem teaches wherein when the target uplink channel is a Physical Uplink Control Channel (PUCCH) (FIG. 7 PUCCH) and the target uplink resource is a PUCCH resource (FIG. 7 PUCCH including A/N 364), a Physical Downlink Control Channel (PDCCH) (FIG. 7 PDCCH) for determining the PUCCH resource comprises the first indication information (FIG. 7 DCI 360 with dotted line pointing to A/N 364 (i.e. DCI 360 includes indication information of the resources in the PUCCH for transmitting A/N 364), ¶ [0063]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun and Xiong to implement the teachings of Salem.  One would have been motivated to do so in order to improve reliability of uplink wireless communication in unlicensed spectrum, so that mobile operators can offload transmission of downlink data and corresponding HARQ feedback to unlicensed spectrum, thereby enabling mobile operators to increase throughput to meet continuously increasing traffic load. (Salem ¶¶ [0006], [0007])

	Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth for claim 11.

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Xiong, and further in view of Koorapaty et al. (US PG Pub 20190150196 A1, hereinafter “Koorapaty II”).
	Regarding claim 12, the combination of Sun and Xiong does not explicitly teach wherein the target channel access scheme comprises Category 4 Listen Before Talk (Cat-4 LBT), and a channel access priority is 1.
	In analogous art, Koorapaty II teaches wherein the target channel access scheme comprises Category 4 Listen Before Talk (Cat-4 LBT), and a channel access priority is 1 (¶ [0159]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun and Xiong to implement the teaching of Koorapaty II.  One would have been motivated to do so in order for the network node to implement signaling parameters to solve problems encountered for uplink transmission in unlicensed spectrum and increase efficiency of LTE in unlicensed spectrum, thereby increasing overall system throughput.  (Koorapaty II ¶¶ [0006] – [0007])

Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth for claim 12.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US PG Pub 2022/0078841 A1 (Tiirola et al.) – discloses uplink operation for listen before talk.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413